                                                                            Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

LOGAN DRINKARD,

      Petitioner,

v.                                                 Case No. 3:17-cv-338-LC/MJF

SECRETARY, DEPARTMENT OF
CORRECTIONS,

     Respondent.
_____________________________________/

                                     ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated April 29, 2019. (Doc. 25). The parties were furnished a copy

of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of the objections filed.

      After reviewing the Report and Recommendation and the objections thereto,

the Court has determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation (Doc. 25) is adopted

and incorporated by reference in this order.
                                                                             Page 2 of 2


         2. The amended petition for writ of habeas corpus (Doc. 5), challenging the

judgment of conviction and sentence in State of Florida v. Logan Brooks Drinkard,

Santa Rosa County Circuit Court Case No. 2011-CF-1806, is DENIED.

         3. The Clerk of Court is directed to close the file.

         4. A certificate of appealability is DENIED.

         DONE AND ORDERED this 5th day of June, 2019.



                                   s/L.A.COLLIER          .
                                   LACEY A. COLLIER
                                   SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv338-LC/MJF
